DETAILED ACTION
Claims 1-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Regarding claim 10, it can be noted that this claim is directed towards a program per se.  Regarding claim 11, the claim is directed towards a “recording medium”.  Under the broadest reasonable interpretation this claim covers a carrier wave (often referred to as “signals per se”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilacoba et al., “Optimized Press Line Orchestration through Virtual Prototyping”, 2016 IEEE (hereinafter Vilacoba).

Regarding claims 1-14, Vilacoba discloses all the claimed limitations, as outlined below:

Claim 1. A simulation device comprising: a simulating unit configured to simulate operations of a plurality of press devices for performing pressing on a workpiece and operation of a transport device for transporting the workpiece between the plurality of press devices, and an acquiring unit configured to acquire a locus of a plurality of predetermined positions in a width direction of the transport device from simulation (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 2. The simulation device according to claim 1, wherein the plurality of predetermined positions include positions at both ends in the width direction of the transport device (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 3. The simulation device according to claim 1 or claim 2, further comprising an output unit configured to externally outputs the locus of the plurality of predetermined positions (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 4. The simulation device according to any one of claims 1 to 3 claim 1, further comprising a display unit configured to display the locus of the plurality of predetermined positions (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 5. The simulation device according to any one of claims 1 to 4 claim 1, where wherein a transport bar to which a holding tool for holding the workpiece can be removable is removably attached is provided to the transport device, and the plurality of predetermined positions are positions at both ends of the transport bar (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 6. The simulation device according to claim 5, wherein the transport device includes a tilting mechanism for tilting the transport bar so that the heights at both ends of the transport bar are different (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 7. The simulation device according to claim 6, further comprising a motion setting unit configured to set a motion of the transport device, the motion including the tilting of the transport bar (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 8. A press system comprising: a plurality of press devices configured to press a workpiece, a transport device configured to transport the workpiece between the plurality of press devices, and a simulation device including a simulation unit configured to simulate operations of the plurality of press devices and operation of the transport device, and an acquiring unit configured to acquire a locus of a plurality of predetermined positions in a width direction of the transport device from simulation (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 9. A simulation method provided with comprising: a simulating step for simulating operations of a plurality of press devices for performing pressing on a workpiece and operation of a transport device for transporting the workpiece between the plurality of press devices, and an acquiring step for acquiring a locus of a plurality of predetermined positions in a width direction of the transport device from simulation (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 10. A program that is caused executable by a computer, the program being executable by the computer to execute steps comprising: a simulating step for simulating operations of a plurality of press devices for performing pressing on a workpiece and operation of a transport device for transporting the workpiece between the plurality of press devices, and an acquiring step for acquiring a locus of a plurality of predetermined positions in a width direction of the transport device from simulation (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 11. A recording medium that records the program described in of claim 10 and that is readable by a computer (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 12. The simulation device according to claim 2, further comprising an output unit configured to externally outputs the locus of the plurality of predetermined positions (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 13. The simulation device according to claim 12, further comprising a display unit configured to display the locus of the plurality of predetermined positions (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Claim 14. The simulation device according to claim 13, wherein a transport bar to which a holding tool for holding the workpiece is removably attached is provided to the transport device, and the plurality of predetermined positions are positions at both ends of the transport bar (Page 1981 – It can be noted that the entire press line environment is simulated.  A virtual prototyping environment is utilized for testing all major components like presses, handling robots, line controllers, HMI and other communication components.  Simulation include positioning location and handling techniques.  Robots use bars for transporting parts and sheets).

Citation of Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoffmann, H., and M. Kohnhäuser. "Strategies to optimize the part transport in crossbar transfer presses." CIRP Annals 51.1 (2002): 27-32.

Verner, Igor M. "Robot manipulations: A synergy of visualization, computation and action for spatial instruction." International Journal of Computers for Mathematical Learning 9.2 (2004): 213-234.

Großmann, Knut, and Hajo Wiemer. "State and potentials of the “Virtual Forming Press”." Production Engineering 2.3 (2008): 285-292.


Nia, Nima Khansari, Fredrik Danielsson, and Bengt Lennartson. "Efficient geometrical simulation and virtual commissioning performed in stamping." Proceedings of 2012 IEEE 17th International Conference on Emerging Technologies & Factory Automation (ETFA 2012). IEEE, 2012.

Nia, Nima Khansari. Efficient Simulation and Optimization for Tandem Press Lines. Chalmers Tekniska Hogskola (Sweden), 2012.

Glorieux, Emile, et al. "Simulation-based time and jerk optimisation for robotic press tending." 29th European simulation and modelling conference, EUROSIS. 2015.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119